Order, Supreme Court, New York County, entered September 10, 1971, granting plaintiff’s motion to inspect and copy certain letters written to appellant, General Motors Corporation, during the years 1961 through 1963, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs and without disbursements, and the motion denied. Plaintiff’s claim that he was first alerted to the existence of complaint letters from Corvair owners by an article appearing in Newsweek magazine on May 10, 1971, does not constitute the requisite “ special, unusual or extraordinary circumstances ” as would relieve him of his “ waiver ” of the discovery sought (Price v. Brody, 7 A D 2d 204, 205). This is especially so in view of plaintiff’s gross laches in the prosecution of this action which was commenced in August, 1965. The defendant filed a note of issue and statement of readiness in January, 1967, because of plaintiff’s failure to do so or to seek pretrial depositions or discovery. In fact, plaintiff did not even seek a general preference until November, 1970. Concur—Capozzoli, J. P., Nunez, Steuer, Tilzer and Eager, JJ.